§ f _ 7@,6(03?#03

july 9, 2015 , Armando Madrid 1425800
* ` l James A. Lynaugh Unit

1098 S. Highway 2037 _
Fort Stockton, Texas 79735

Honorable Abel Acosta, Clerk

Texas Court of Criminal Appeals

Pl O. Box 12508, Capitol Station

Austin, Texas 78711-2508

Re: Objections to Habeas Court's Findings
of Fact and Conclusions of Law, pursuant
. to Tex» R. App. Proc. 73.4(b)(2).

Dear Clerk: _

Enclosed please find Applicant's Objections as stated above
as well as the following items which the trial court may not have
forwarded you or may not forward you. Please put these items in
the habeas record for the Court's consideration. '

Your assistance in this matter is greatly appreciated.

Sincerely,

A mando Madrid
Applicant Pro Se

cc: file

RECE|VED iN

coum oF comm APPEALS
JUL 13 2615

AbelACOS?a,C|Srk

No. WR-79,062-O3
Cause No; 4079-A

EX PARTE d § IN THE DISTRICT COURT'
n § 109TH JUDICIAL DISTRICT
ARMANDO MADRID § ANDREWS COUNTY, TEXAS
' COURT OF CR|M|NAL AFPEALS
APPLICANT S OBJECTIONS TO THE HABEAS COURT:S
JUL. 1 3 2015

FINDlNGS OF FACT AND CONCLUSIONS OF LAW
, Ab@lé©@§?a,@€@i‘§<
TO THE HONORABLE JUDGE OF SAID COURT:

COMES NOW, Armando Madrid, Applicant, pro se, by and through
Petitioner, David Lightfoot Hernandez, pro se, hereinafter styled:
'"Petitioner," and respectfully files these objections to the habeas
court's findings of fact and conclusions of law, and would respect-
fully show the Honorable Court the following:

, . 1 . k
yBACKGROUND

1. On March 24, 2015, Applicant, Armando Madrid, hereinafter
Styled: "Applicant," mail-filed his Art. 11.07 writ application

to the Clerk of the 109th Judicial District Court of Andrews Coun-
ty, Texas, along with Memorandum of Law in Support and Affidavit

of Fact in support, to include Criminal Docket of Cause No. 4079;
Indictment in Cause No. 4709; and Judgment of Plea of Guilty in
Cause No. 4079.

2. The 109th District Court forwarded Applicant's writ applica-
tion to the Court of Criminal Appeals without making any findings
of fact nor conclusions of law and the Court of Criminal Appeals
pursuant to an Order filed on June 8, 2015, ordered the trial court
to make findings of fact and conclusions of law, hold an evident-
iary hearing, obtain affidavit£s) from trial counsel explaining his
trial strategy, or do whatever else is necessary to resolve all l
controverted facts at issue in this habeas action.

3. Applicant received the Findings of Fact and Conclusions of

l-Objections

Law on July 3, 2015, from the Lynaugh Unit Mailroom personnel.
Pursuant to Rule 73§4(b)(2), Tex. R. App. Proc., these objections
are timely if mailed or filed with the District Clerk of the 109th
Judicial District Court of Andrews County, Texas by July 13, 2015.
' IL.
GENERAL OBJECTIONS

4. v Applicant's habeas corpus application states facts which, if
true, would entitle him to relief. Applicant would show that the
habeas court's findings of fact and conclusions of law are not based
on live testimony taken at an evidentiary hearing, despite disputed
fact issues which were more appropriately resolved through such a
forum, especially given the time under consideration.

5. Any findings made without a live evidentiary hearing necessar-
ily requires credibility determinations made upon evidence taken
without confrontation and/or cross examination and without judicial
observation attendant to that choice. Credibility choices made with-
out live examination but, instead upon prior judicial or legal re-
lationships, acts to insulate those, who routinely practice before
the trial court and create a non-level playing field. lt is for
this reason that the credibility choices, and all findings and con-
clusions which rest, even in part, upon such flawed credibility
choices, must be re-examined, ln that the entirety of the findings
entered by this Court, except for those factual findings supported
by the record, rest upon the credibility choices made without resort
to live evidence, or even an affidavit from trial counsel, and Appli-
cant objects generally to all.

6. All findings of fact and conclusions of law rely on facts which
elude the main issue, that being trial counsel's failure to invoke
the affirmative defense of statute of limitations in a case which
Obviously was over two years beyond said statute of limitations.

No affidavit from trial counsel was produced because trial counsel
is suddenly a victim of selective Alzheimer's and allegedly the
transcripts of the case can't be found. This is a case involving

an issue of time not testimony or other evidence contained in any
record of the Court save the charging instrument and arrest record.

These records, the Court alleges are available from the Court.

Z-Objections

 

-III.
SPECIFIC OBJECTIONS

Findings Related to the Courtfs Contentions

7. Applicant objects to Findings of Fact at lll of the Statels
Findings of Fact and Conclusions of Law, where the State contends
that "Cause No. §lii, was indicted as a Third Degree Felony and
CausehNo. §Zéi, was indicted as a Second Degree Felony." lt was
either one or the other, but not both.

8. Applicant agrees with the State that Cause No. 3744 was never
prosecuted and that the District Attorney dismissed Cause No. 3744
On or about July 1, 2002. Dismissal was filed into record on July
3, 2002 and there are no court records to indicate any activity in
this matter until it was dismissed on or about July 1, 2002.

9. What Applicant would like this Court and the Court of Criminal
Appeals to take Judicial Notice of is lndictment in Cause No. 4079
which was generated from the same arrest and/or "events" ;as were
originally cited in the indicted Cause No. 37444 (See State's Find-
ings of Fact and Conclusions of Law at lll), contains an Enhance-
ment Paragraph which clearly states: "And it further presented in
and to said court that, prior to the commission of the aforesaid_
offense, on the 25th day of June, 1996, in Gause'No. 3744, in the
109th Judicial District Court of Andrews County, Texas the defend-
ant was convicted of_the felony offense of Driving While Intoxicated;
against the peace and dignity of the State;"

10. Surely the Court`can see the problem here! The Cause No. 3744,
which the District Attorney dismissed on or about July l, 2002, was
Used to enhance Applicant's charge(s) in Cause No. 4079. This is

a fundamental defect, as Applicant was convicted of a Second Degree
Felony Driving While lntoxicated charge relying on a void dismiss-
ed charge to enhance Applicant's charge(s). (See lndictment in»
Cause No, 4079, attached).

11. The State correctly cites that Applicant was originally in-
dicted under Cause No. 3744, for an alleged crime committed on or

' about October 25, 1998. Driving While lntoxicated as a crime has

a three (3) year statute of limitations. See Art. 12.01 TCCP.

3-Objections

 

12. The State has until October 24, 2001 to convict Applicant of
the crime for which he was arrested and charged, or even if going
by the indictment date, November 11, 2001, or Applicant could law-
fully invoke the affirmative defense of statute of limitations bar.
13. Trial counsel, the Honorable Michael McLeaish, should have
had a full command of the facts and the law to know that advising
his client, the Applicant, to enter into a 5-year plea bargain,
over 2 years after the statute of limitations in this case had run
out is just ludicrous and cannot be deemed as sound trial strategy.
Thereiis no reasonable explanation that trial counsel can come up
with to explain away his selling out of the Applicant to the State
or "attorningv of the Applicant to the State when Applicant could
have simply walked due to the State's failure to prosecute»the case
before October 24, 2001 or even November ll, 2001.

14. To add insult to injury, trial counsel didnit even catch the
gross error of allowing Applicant to enter a plea of guilty to an
Indictment that contained a void enhancement, as Cause No. 3744,
had been dismissed by the prosecution on or about July'l, 2002.

15. `The State may claim that Applicant "voluntarily" entered a
plea of guilty in Cause No. 4079, but the fact remains that trial
counsel should not have even allowed for Applicant to enter any
plea of guilt when he knew or should have known the statute of
limitations had run out on Cause No. 4079. But for trial counsel's
unprofessional errors, there is a reasonable probability the out-
come of the proceeding would have been different. 1

16. How the Court can stand in the-midst of such clear and con-
vincing evidence of ineffective assistance of trial counsel and
even defend said attorney shows the lack of respect to the @athnof
Affirmation taken by trial officials as they have sworn to God!

17. As for the claim that trial counsel is an attorney with many
years of experience in criminal law, this, in and of itself, ought
to be sufficient to damn said attorney for failing or refusing to
protect the rights of his client and present every viable defense
under the law to ensure his client gets the best defense possible.
18. To simply raise;the claim that attorney McLeaish has no res
collection of this case and has no records that may refresh his

memory, a simple calendar would suffice. Surely this attorney can

4-Objections

count to 5! Once the statute of limitations of three`(3) years
passed and the case became ripe for affirmative defense of state
ute of limitations bar, trial counsel had no business making any
deal with the prosecutor concerning Applicantis case. The fact
that allegedly no transcripts exist in this matter and no other
records, other than court filed documents, the ONLY document the
Court needs is the Findings of Fact and Conclusions of Law or the
lndictment/Judgment on Plea of Guilty, which both show Date of
Judgment January.7, 2003 and Date;Offense €ommitted October 25,
1998. A 25¢ Calendar is all one needs to see that trial counsel
`Michael McLeaish needs to have his license suspended if not re-
voked! See Findings of Fact and Conclusions of Law at lV and Vll.
19. On January 7, 2003, the State did confer upon the Applicant
the benefits of a plea bargain, which.the State knew was being
made to someone who is not well-versed in law, and the/State re-
lied on trial counsel to attorn the Applicant despite the statute
of limitations in this case had expired some 2 years and 2 months
before Applicant stood before the trial;court to accept this plea
bargainuof five (5) Years being promised to have his truck return-
ed to him, which the City had impounded in 1998, and a promise to
give him 297 days of jail-time credits toward that 5-year plea deal.
20. At.lX, the State tries to justify the unjust act of making a
plea deal with the Applicant despite the expiration of the statute
Of limitations by claiming that once a defendant accepts an agree-
ment, he can not;then complain when the court complies with his
request, citing State vt Yount, 854 S.W.Zd 6, 9 (Tex.Crim-App.
1991); Ex parte Shoe, 137 S.W.3d 100 (Tex.CrimtApp. 2004). No agree-
ment can be binding when fraud and/or violations of constitutional
rights occur. The State's silence regarding the statute of limit-
ations bar is acquiescence to fraud upon the Court. Whatever hap-
pened to Art. 2.01 TCCP, which commands prosecutors not to secrete
witnesses or other evidence by suppressing facts capable of esta-
blishing the innocence of the accused?
21. Finally, at X, the State attempts to invokesthe affirmative
defense of the Doctrine of Laches, stating that the State will be
prejudiced by petitionerls twelve year delay in filing the petition,

and petitioner has not acted with reasonable diligence.

S-Objections

22. First of all, Ex parte Carrio, 992 S.W.Zd 166, 168 (Tex.Crim.
App. 1999) does not exist! Secondly, laches is an equitable doc-
trine and cannot be used to reward inequitable conduct nor to de-
feat justice. Hooks v. Brown, 348 S.W.2d 104, ref, n.r.e. (Tex.
Civ.App.-Austin 1961). "Defense of laches may be invoked only when
enforcement of right asserted would work injustice," -Magnolia Pe-
troleum Co. V. Railroad Commission.of Texas§ 90 S.W.Zd 659, mod-
ified 96 S.W.Zd 273, 128 Tex. 189 (Tex.Civ.App.-Amarillo 1936)3
23. The burden is on the party raising the defense of laches to
Show that Applicant's delay works disadvantage to another which
changes the original position and creates a condition which cannot
be returned to its former state. This case has nothing to do with
witnesses, testimony, evidence, tangible or otherwise, transcripts,
Or any other thing other than "TIMEV\to support Applicant's con-
tention that trial counsel was ineffective in allowing for him to

plea guilty to an offense which was "dead" and could have been
dismissed through invocation of the affirmative defensesof statute

of limitations bar. Any claim that the State suffered or is going
to suffer prejudice for Applicant's delay in filing this writ app-'
lication cannot be sustained when nothing has been lost due to the
time delay. Trial counsel's selective Alzheimerfs does in no way
affect "TIME" as a continuum and therefore any claim by the State
that Applicant should be barred from presenting his claims before
this_Court or the Court of Criminal Appeals is unpersuasive.
IV.
CONCLUSION,

24. Applicant alleges facts which if true, would entitle him to
habeas corpus relief, he should have been provided with an opport-
unity to prove his allegations and an affidavit from trial coun-
sel, in the very least, explaining his trial strategy in advising
Applicant to take a 5-year plea deal over 2 years after the statute
of limitations in the case had run out. The habeas court's findings
Of fact and conclusions of law are not supported by facts or law,
and only serve to demonstrate the need for an evidentiary hearing.
25. Applicant feels the issue of the statute of Limitations bar

and trial counsel's ineffectiveness in failing to preserve it is

 

6-Objections

 

trial counsel's ineffectiveness in failing to preserve it is clearly
founded in the habeas record, despite trial counsel's lack of affi-
davit in support of his trial strategy. `

V.
PRAYER

WHEREFORE PREMISES CONSIDERED, Applicant, by and through Petitioner,
David Lightfoot Hernandez, respectfully prays that the habeas court
will withdraw its findings of fact, and instead find that Applicant
has alleged facts and provided evidentiary support for those alleged
facts and allegations, and that there exists no unresolved facts mate-
rial the legality of applicant's confinement which need to be resolved,
as Applicant has shown he is unlawfully restrained of his liberty due

to trial counsel's ineffective assistance, and that Applicant is entit-
led to the habeas corpus relief he seeks.

Respectfully Submitted,

%MMA ,¢/M

Armando Madrid #1425800
James.A. Lynaugh Unit
1098, South Hwy 2037
Ft. Stockton, Tx 79735

DECLARATION

I, David Lightfoot Hernandez, Petitioner, being presently incar-
Cerated at the James A. Lynaugh Unit and preparer or this foregoing
Objections on behalf of Armando Madrid, Applicant, do hereby declare

under penalty of perjury that the foregoing facts are true and correct.

 

,

COUNTY OF PECOS ~§

AFFIDAVIT OF FACT OF ARMANDO»MADRID

My name is Armando Madrid, 883 last 4 digits 4393; l am over
18 years of age and able to make this affidavit of fact based on
personal knowledge of the facts stated herein. `
11 l am currently incarcerated at the James A. Lynaugh Unit of
the Texas Department of Criminal Justice, Correctional lnstitutions-
Division, TDCJ-ID, located at 1098 S. Highway 2037, Fort Stockton,
Pecos County, Texas 79735.
2. l attest that on or about October 255 1998, at approximately
'10:00 p.m., l was called on the phone by my cousin, Jorge, telling
me to come pick him up at the Collision Bodyshop on Broadway Ave.
in Andrews, Texas. c
3. l was parked on private property at that parking lot of the
Collision Bodyshop near the back door. l was out of my truck wait-
ing for my cousin to show up and suddenly a police officer arrived
and asked me what l was doing and l told him l was waiting for my
cousin. He then asked me if l had been drinking. l replied, "No."
4- l did tell the officer that l had taken some Nyquil because l
had been sick with a cold. He made me do a field sobriety test by
making me walk toe-to-toe and`then.he had me count from 1 to 100
and then count from 1 to 100 backwards. l have an injury on my left
knee which makes it difficult for me to walk1 v _
5. After l started counting from 100 to 1, l told him l couldn{t
do it and doubted if he could. He told me to place my hands behind
my back and l was arrested for driving while intoxicated. This
Officer, nor anyone else saw me operate¢a motor vehicle in a public
place and there was no evidence l was intoxicated to warrant my
arrest for driving while intoxicated.
6. My truck was inventoried and impounded and l was taken to the
police station. l was held there about 2 hours and they prepared to

Affidavit of Fact; ' page 1

 

give me a breathilizer test, but the machine was broken. l was never
administered a breathilizer test. The next morning l was taken be-
fore a magistrate by a jailer and bond was set at $3,000.00. l was
allowed to call Dan Sullivan, a bailbondsman and he came to the jail
to bond me out. After speaking with him l found out he was a lawyer
also. He said if no one took my case he was willing to represent me
on this DWI charge, but that l needed to come up with $2,000.00 up
front, so he could get my file(s) from the D.A., John Poole.

7. After about 3 years, l was contacted by Dan Sullivan, my at-
torney, telling me l had to be in court, and 2 weeks passed by and~
_when l showed up in court they postponed the trial for six months.
8. After six months, my attorney Dan Sullivan sent me another
letter telling me l had to be in court. Dan Sullivan wanted me to
take a plea bargain of six (6) years. l told him l was not going
to plead guilty and l fired him from my case.

9. The Honorable Judge James L. Rex, called me to the bench and
told me that l had two weeks to find another attorney to defend me
on the DWl case.

10. When l fired Dan Sullivan as my attorney he also got off my bond
and about two months later l was arrested for bail-jumping. A new
bond was set of $5,000.00 and l called my mother to help me pay for
another lawyer, Michael McLeish, to represent me on the DWI charge,
11. Three days before we get ready to go to court he calls me and
tells me to come to his office as he needs to speak to me about my
case, and to be "sure to bring the rest of the attorney's fees due."
12. He told me we were going to jury trial so to go out and buy a
good-looking suit because we were going to attack and establish a
statute of limitations bar in this case, as 3 years had passed since
the date of the offense and the time in which to file indictment and
prosecute the'case. He asked what l thought about that and l told
him l was okay with that, since he was my lawyer and knew what he
was doing. l

13. On January 7, 2003, at about 9:00 a.m., we were getting ready
to select a jury when l guess my attorney sold me out to D.A. John
Poole, as l was called to speak with my attorney in a single visiting
room and he told me that after speaking to the D.A. John Poole, and
Judge James L. Rex, that they would give me 297 days credit jail-time

Affidavit of Fact _ page 2

 

which l had spent in the county jail and also return my truck which
had now been at the City lmpound Lot for nearly 5 years¢
14. Attorney McLeish told me l only had ten (10) minutes to make
up my mind. l decided, that since he was not going to help me get
the case dismissed for lack of subject matter jurisdiction based on
statute of limitations bar, that l would take my losses and handle
this matter later. At the time l had no idea l was waiving any type
of affirmative defense to statute of limitations bar. _Trial coun-
sel should never have allowed such a defense to be waived or for-
feited. l took the five (5) year plea deal offered met

Further affiant sayeth not.

Executed this QEZ day of March, 2015 in Fort §tockton, Pecos

County, Texas. `
getaway MMM

Armando Madrid 4 Affiant Pro Se
DECLARATION
Pursuant to Title 6 of the Texas Civil Practice and Remedies
Code, §132.001, l, Armando Madrid, TDCJ-CID #1425800, being pre-

sently incarcerated at the James A. Lynaugh Unit of TDCJ-CID, de-

clare under penalty of perjury that the foregoing facts are true

LLMM/ja /Y?WZ¢/a/.

Armando Madrid

and correct.

Affidavit of Fact page 3 of 3

 

The State of Texas vs. Armando Madrid

l Cause No. j{/Z/,j Date lndicted 74.:15;45’ Bond Amount ?JM

Felony Charge: Indecencv with Child~ Sexual Contact 521.11 (al(l-l PC 36010001 F* Habitu`al Offender

In the 109"‘ ]udicial District Court of Andrews County, Texas

 

 

 

lN THE NAME AND BY AUTHORITY OF THE STATE OF TEXAS:

The duly organized GRAND ]URY of Andrews County, Texas, presents in the District Court of
Andrews County, Texas, that in Andrews County, Texas, Armando Madrid, hereinafter styled Defendant,

heretofore on or about the 2““l day of ]uly, 2005,l did then and there with thezintent to arouse or_gratify the

sexual desire of said defendant intentionally or knowingly engage in sexual contact with ME89 bv touching

the genitals of ME89, a child younger than 17 years and not the spouse of the defendant
COUNT TWO

And the Grand ]urors aforesaid do further present in said Court that in said County and State,
heretofore on or about the 2"d day of ]uly, 2005, did then and there with the intent to arouse or gratify the

sexual desire of said defendant intentionally or knowingly engage in sexual contact with ME89 by touching
the breast of ME89, a child younger than 17 years and not the spouse of the defendant And die Grand ]urun'

aforesaid do further present that all the offenses alleged above arose out of the same criminal episode,

_ ENHANCEMENT PARAGRAPHS

And it is further presented in and to said Court that, prior to the commission of the aforesaid offense

 

(hereafier styled the primary offense) on the 25"‘ day of June 1996, in cause np_n_ibet 3:264 in thej 09"‘ Judicial

District Court of Andrews County, Texas, the defendant was convicted of the felony offense of Driving While

Inioxicated third or inoi"e. .
And it is further presented iri and to said Court that, prior to the commission of the primary offensc, and

_ gaf n'r' '~» ~..,
_./ ......,.. ,---~'~~z ~,,~..l.mu =~‘-`\

after the conviction in cause number 3264 was final the defendant )committed the felony offense of Driving

""“-»M.. ,..`.. » ..` .

While Intoxicatcd third or more and was convicted on the 7‘h day ofJanuary, 2003, in cause number 4079 iii the

109‘h Judicial District Court of Andrews County, Texas.

O`J`ll:i

 

against the peace and dignity of the State.

 

LU=l Hcl 23 lill`§llllZ

 

Foreln‘ian of the Grand ]ui'y § §

 

 

 

 

The State of Texas vs. Armando Madrid

Cause No. `$/Z/d Date Indicted %=¢-A$’ Bond Amount ?QCVOO

Felony Charge: Sexual Assault - Child §22.0ll(alf2l 11990002 F* Habitual Offender

 

In the 109‘h judicial District Court of Andrews County, Texas

 

 

 

'IN THE NAME AND BY AUTHORITY OF THE STATE OF TEXAS:

The duly organized GRAND ]URY of Andrews County, Texas, presents in the District Court
of Andrews County, Te)\i~§a\ 3997_
Re§>or'la_r'§> 'l'\>a_c_o\rei '
\loloY\/\‘L31of`..§t\lo\ow\2_3. -
_ riot§ '§~la\ Cauij Tra%\c;\r'\?iflo\(t
i>o§l@ rl§ \lao\w\@_ 3 Of;i> \)alow\t;s

l_"\i\€_; Ll fnl\ancc_n\ix\i Caoviis afihe.iilv\§§aimmis

l_1\ rm\a\r rif offensc.or\il\vsél§ih doil of

lo\'\Q_ lolclla \‘{\Caoso__MC»
l_§t\c. &§ C"_aosQ_MD §&lo§ Lli»\\(\l'l\oi(!; rl& 1 \) cluvv\Q_ 313€».‘3`\1_£)11)\111€§

l 1_1¥\12_,\1.. T\FUQ_1 b _

1_:11@_ 1;1i 1315 1111\§`K\\);"W\@&’$ W0&1§1v.

`Pa,aa 771._\1@111111@_:1-@€1;1,\1@111111@ 1  

L‘ma.i §_51111@_’3 Cas&,m 'CH(QC 1911 q>ua§sHmanJ-L)
LZY\1
1 65 /?\\@€1@1_1 millaes -_

L" ' § 11 a`r);@mlz_n` - _ '_ 1 _ \ '1 `
1_&1\(1\\:[1:> U@FLY\SQ, 13111€3\1~‘1\£§ ll\v/l€a§o_v~`\` 19611112£11[\10 DMQ£{?DYL
1_`1\11@ 7 ‘er§ Coule ;_ G\1_,:§11@ _ g 1 1

L1;\1Q5¢:'<1 §DE‘§EAIDHN`TS CasQ__/N Lh'@FoD/PUWS}WML‘

5/11¢@1/@/;13 va m:¢%,;@/ .
WMw/) moya /ZYM/V//;/ `
k DQ/andw/. ibm 56 .

 

\J:di!!lali

.I'\.Vlll

FEEEEL CCCC&.

 

>c~o

29

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/ S~ mm>» Q»>§nw. in
z§¥ a 05 §§ cm 9mm >j.o§mm=~ wnowwn»ou. ms»u»mm_m ommwn.. n\o
H< uw‘n»wm~ ommwrn mvv~»nmm»ou won m=vwomp~
§ ~\-\ N Hmm »um Auv mcvvomnwm
N\~N\n~.w»~ m mcwvom=waowm~w~ onwomlm~w¢mu
1_ N\Hm\@~ w»~Mam»mcvvom=m¢v\p~\o~¢wm-w cnrmm¢
m§o
: Q\-\V~ wHHHnm Q¢@wm hmamm w wmx an»w~ uonwmn_wo~
annovwn H.~oo~
@\N»\~oo~ awwwnm >wv~wnmn»on wo~ w m¢~vo»u».m
w\~m\$~ w»~»pm mcvvomnncnwmnw~ onuom¢m~wamu
. w\-\ow w»~»ow wc¢vomsm\wm-w m=wvmm»m wv FL)/- .,r»..

LQ.§/ §§\\§

 

 

 

 

 

 

ross

o~<

cas 2 cas

<8`

~ ®@Q@m\\,

 

 

omomxw Om cocm.~

§

aca mon

 

 

 

.4

 

~no~um< x»nwmn~.xnwmw
o*w¢$o$,

H»uw wadwomnw¢@\~»\o~¢wmc~ Teon:ml~nu=wumu cup

§
w wonnm~ no Qcamm

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

r»um mnw"m_m men am z»nomm mm
/ ~»=m >vw~»nmn»on won w=vvom
-\m\o~ Hm$c»nm w mcvvo»nm_m
_N\~_\Noo~ m»~»nm w=wwomum l mmwnno~nmw xnwmm»mv _ … n _ . §§
-\~\Ow ww~wum ¢m»mnam=n.m.z~»nnmn mn wc~mnwoum moa zw»wv m~. zu».2@1(_1
520 710 'PV\_S `(\47,§`0“\`10)<03 0(\>01~1“‘;§2_~1\5153@\1“1\11\1\(111 §§13§1`\(_€_4

l‘(\§v\\€\§\\o‘\11501\1111_¥11 3 §1&0\15 011771) L` `;1 ID #@7§.3%743

1911 1111 §',.5'1‘1\ 1105 0€ 31111@1/9%0 Caug@/\/D 3_1;;1_(011¢

§. l 110 A/01L 1111110_1131L 0111011 f 011_‘1’1{12;1 A\SS`N\\SS CAHSQ.A[U 3144

/ 1 § 11015 13 13105110111“001 0§ 11115001101111 {”
q (_§Ol:\:§e§;; §§ ?N\€SC:“A¢C@) .:U\l`.:§ \Q,‘I`c§\€. \1`1\\%(`.0`{\ UC, §

:_`\\1\0§60_1;11\12, 1133\3101\1_2_ 0€ Co\)¥\§el 00 13 aft __4_3,,04

3 1105 ama 01 11001` 01015 0€1?111/10%71101111£1 0§

/" 1501101 00110/1151`0¥13 0§
/”6\21;\1¥\1"1\%104§1 \,.\(1_. 301110_1@ 171§1110%/)011\01 01// FUC.§Q

issues 1910 547:13:44 413 1916 10050505 /1/05 01101
me§ §1101§1’17£¥11‘ \/0101 fw/Mzncz/WM/L _Fa/§g igng /’_ 343£

®@ C V1C;1'ec101(l 1,1\`\1'11’\1'01(\3(:15(1.5@.1\10¥¥\100.\1"1 LQ~)/N011C7c601 1111 11119 1701/13 mDY11115
\11\(01\€; 010:1‘€10~1\3 ‘.;10_¢1-`51 C0n\11'011>_01 \11111111“11)1\3 Cause 1110 ivof even 0115151

@;13=1£11/1010021¥11111 113 1111"\101\2& Cause 110 /1/01L.0_110.Y1 ams/251 C%1\111)111.11011

/D§`:ub/Q 01110?01~01,&1 601'1151001 11PP/100111‘/17110_11111 1150 1110/1119/ 7`,1110,5 30010.§

< /Cau€as /\/05 1%17_11101 01‘201101 10111\1 601150111013'1*14 111/1101110110 g 15 Fa/S€,) 501/50

/VO 3‘1‘1'1 1170/1003 015 0'11\11~01 Dzi\vQQ,GY\A Savv\@ Cad$@_/\LD BIQLW was Vlchc;

§QCOW¢{ D£§Y@_Q» 15 fha }’)71/(;/7 MQ_§an’/@ DUUL)/Q JQOP&V§;{ 1/10/0 1011 '\11)11“\11

f va 1.>4€4;/944@/9@ 1 /'/v £aa§@ /1/0 15 7 W.
44@4..).';#/¢ 4,£»¢)\¢ 42§,./44§.)141/44¥€4®;44@@41%£. ..

C,:'§>Y\\)i:c_fz@[ @F fha Fé/on;( SFF
-.-L_H :`Q@MCQ¢ZZ-.Q[u \
D_SQ-' /4\" ‘

` ,;MQ§§@§:DMEQ“ A'L£’
§ ..£Q 401 :GGC& vaLvon§Q;
A‘Hb\rv\e.&\ D£w\`\sseY\C\ D@_£re_a /:é,`/on.;{ LMEQWQEQR%M_M$@;QQM

§ lWa§MQQ@/4szd@/V£Q§@ /o\_,\-\e_\c\fz_\)@_‘r \Y\Fov'w\ YY\Q_ @v“
`\\\.`i& ¥>\W)\N\QA Dcm\$ulli\/an +h& Cou§e.MU»§>”|L\L{-»ma§ ov"

bmé\§\m[ .. z/L’. @/A. .

3 y v - H
,H;QEWE_QQ&£;KQJ§~@§.`Q; sz~:`EV/`Olj$ Q/@ué>/a cijam/g V/'o/m§'a/z

Z)@c_ausa_ +haD/~'s?hz}%rna;( U.se/'n£j W_\r.;l much )%@_`{@\ Im{/z;f/)YML, Ub l/m'[l JL)AQ/mm[. CB).\/m‘c/ZN/)ancmm/é

, .2_/£, z%a.

§ )'chrz&r §ul;)mh[/Z@/. ,4
[/L/ma/m/p Md/§ué/ ` P/za_§e @l/av' fha Paj@.
/QDP/,z¢m% ‘¥>m SQ.. k l OF~=;L'

 

 

§, /QPp/,z@n% an JUn@,Q§-/@QL.I mag c@n¢//‘CM fn

flange /Vo,;;l(o‘\ `\v\+.h@_|,DCIT|¢\ :u¢b'c_(a\ D\'§+w';{" C@umL @F
GY\ mg HlQ_ afgng ap Dr{\/i¥\§l \Dhi(@_
.Ini?>x¢';afe§§: AP\>\\'LQM“ HY\ P:HD\FY\Q.§ Fm' D@_Fo_y\_%& Ua.€)
DCN\ Su\\\\la\(\. W?P\(C,m\jr `\‘r 'LAC\S SQ_Y\\~@_HCQA \*o q wm
06 C § §§m\r§§ :`r) -/h@ 72)L@p§e` l

@\`fwxa\/\QLG \(Y\@Ar§d. `
T. b .c ._\ .:.D it.)0

DATE OFFENSE COMMITTED:

4079
IN THE 109TH JUDICIAL
DLSTRICT COURT OF
ANDREWS COUNTY, TEXAS

PLEA OF GUILTY

\TE OF ]UDGMENT lanua;y 7, 2003
OL

el McLeaish

Vhil€lnt____&rffey` ‘I`hé

ibt':jréy the*Defendant, a,rijcl~;fth_'eT Bef;h@mf'§

.: tder C;<>:u:t;,;a.nf`d;iéhél¢our ;¢¢izsér;teq gsth 'w;aiv

¢.

"p'l_,'m_$hmj¢n'eanothde 911 the

~ 1

Thecontents of_. th§ plea agre _I_nen_ tbetW€€n the State andth'~°: Defendant, and " vi

.-, `,

,the.naru:e*ahd_conséq.ugii¢¢s:@fsui:h a_`g`;€,eni!ehr';qhou;a»néf¢riaanr'¢

 

 

 

'I'he factthat the Defendant wou
guilty should the Court reject such agre
` the Defendant had entered a plea of

Defendant at the hearing on the plea of

ld be permitted to withdraw said plea of

ement, in which event neither the fact that

guilty nor any statements made by the

guilty could be used against the Defendant

on the issue of guilt or punishment in any subsequent criminal proceedings,'

The fact that if the punishment as
punishment recommended by the pros¢
the Defendant's attorney, the trial Court
before the Defendant may prosecute an
matters raised by written motion filed y

The fact that if the Defendant is n¢
a plea of guilty or nolo contendere for th§
the exclusion from admission to this cor
federal law.

And before accepting said plea, it
so found and does now so find:

That the Defendant at the time of
consult with Defendant's attorney i

understanding, and had a rational as we

sessecl by the Court should not exceed the

ecutor and agreed to by the Defendant and

must give its permission to the Defendant
appeal on any matter in the case except for
»rior to trial; and l

)t a citizen of the United States of America,
offense charged may result in ,deportation,

lntry, or the denial of naturalization under
appeared to the Court, and the Court then
the trial had a sufficient present ability to

¢vith a reasonable degree of rational

ll as factual understanding of the proceed-

 

 

ings against~the Defendant, who was in all respects mentally competent to stand
trial;
y § That the Defendant was fully aware of the consequences of said plea of guilty;

That the Defendant was fully aware of the Defendant's right to a jury trial, the
right to confront and cross-examine thle State's witnesses, the right to subpoena
witnesses, the right against self-incrimination, and the right to require that the State
prove the Defendant's guilt beyond a reasonable doubt as a prerequisite to the
Defendant's conviction, all of which rights the Defendant voluntarily, knowingly
and intelligently waive`d; and

That the Defendant's plea of guiltywas and is free and voluntary.

After hearing all the evidence submitted by the parties, the Court is of the
opinion, and so finds, that the Defendant is guilty as confessed in the Defendant's _
plea of guilty.

IT IS THEREFORE CONSIDERED, ORDERED, AD]UDGED and DECREED
by the Court that the said Defendant is guilty of the offense of Driving While

lntoxicated and that said Defendant committed the said offense on 25th day of

 

October 1998 as confessed in the Defen dant's plea of guilty herein made, and that

 

punishment be fixed, as now determined by the Court, ata fine of §

" and confinement in the Texas Department of Criminal ]ustice, lnstitutional Division

 

 

' for a period of five (5) years . The Court

further finds that said Defendant did not

use a deadly weapon during the corn.mlission of the offense or during immediate

flight therefrom. The Court further find

s there was in existence a plea bargaining

' agreement between the State and the Defendant and that the punishment assessed

does not exceed the punishment recomr
The Court asked the Defendant a

sentence should not be pronounced, and

 

whereupon the Court pronounced sente

nended.

nd attorney if there was any reason why

the Court received no reply in bar thereof;

e, in the Defendant's presence, as follows:

c
IT-IS ORDERED by the Court th‘lt the said Defendant be delivered by the

Sheriff of Andrews County, Texas immed
]ustice, Institutional Division where the l
five (5) years , in accordance with the lav
Defendant pay the Clerk of this Court th¢
against»the Defendant, and in addition tl

IT IS FUR'I'HEI;)/CZRDERED that tl
with §§ §§c/ 7 //`days, which is t
since the Defendant's arrest as a result c
Defendant is remanded to the custody of t

can obey the directions hereof.

iater to the Texas Departrnent of Criminal

Defendant shall be confined for a period of

v governing such department and that the

a amount of any fine hereinabove assessed
nereto, all Court costs of this prosecution

le Defendant be credited on this sentence
he actual amount of time spent in custody ~
)f this charge, until the date hereof. The

he sheriff of Andrews county until sheriff

 

 

 

IT IS FURTHER ORDERED that all sums of money paid by or for the
Defendant on account of the money assessments hereinabove'imposed upon the
Defendant, regardless of to whom su